Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-20 are currently pending in the present application.
Claims 1, 5, and 17 are currently amended; claims 2-3, 6-12, 14-16, and 18-20 have been previously presented; claim 4 has been cancelled by the applicant; and claim 13 is original.
Response to Amendment
The amendment dated 28 July 2021 has been entered into the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with counsel of record, Mr. Alan Koenck, on 22 September 2021.
The application has been amended as follows: 
Claim 1.  A spacer comprising: a first layer; a second layer; and a third layer which are disposed in a stacked manner; wherein the second layer comprises an upper portion and a lower portion; and wherein the lower portion is embedded in the first layer; and wherein at least a part of the upper portion is embedded in the third layer; wherein a hardness of a material of the second layer is higher than a hardness of a material of each of the first layer and the third layer; and wherein the upper portion comprises a 
Claim 2.  (canceled)
Claim 6.  (canceled)
Allowable Subject Matter
Claims 1, 3, 5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 17, the prior art, alone or in combination, does not explicitly disclose or suggest that at least the raised sub-portion of the upper portion is embedded in the third layer, in combination with the remaining claim limitations.
Re: claims 2-3, 5-16, and 18-20, because they depend upon claim 1, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871